Citation Nr: 0204914	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$36,240.00, to include the issue of whether waiver of 
recovery of the overpayment is precluded by bad faith, 
misrepresentation or fraud.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas, which found that waiver of recovery of 
the overpayment at issue was precluded by bad faith.  The 
veteran testified at a videoconference hearing at the RO 
before the undersigned member of the Board in January 2002.  
38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).

The issue of entitlement to waiver of recovery of the 
overpayment will be the subject of the remand herein.


FINDINGS OF FACT

1.  The veteran was overpaid VA nonservice-connected pension 
benefits in the amount of $36,240.00 due to his failure to 
accurately report his wages earned in 1997.

2.  The veteran's failure to inform the VA of his total 
earned income in 1997 was not the result of an intent to seek 
an unfair advantage with knowledge of the likely consequences 
and he is not guilty of bad faith, misrepresentation, or 
fraud in the debt's creation.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $36,240.00 is not 
precluded by fraud, misrepresentation, or bad faith on the 
veteran's part.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.962(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of amendments relating to claims to reopen, not 
here relevant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Committee on Waivers and Compromises has not had an 
opportunity to consider this new legislation with regard to 
the veteran's claim.  However, the Board's determination with 
respect to the issue adjudicated by the Committee on Waivers 
and Compromises is favorable, and the veteran is not 
prejudiced by the Board's consideration of the VCAA or its 
implementing regulations in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Sufficient evidence is of record to determine the question of 
whether there was bad faith in creation of the overpayment.  
VA's statutory duty to inform and assist the veteran in the 
development of his claim has been satisfied.  The veteran has 
been specifically notified of applicable law and has 
presented evidence relevant to the issue. 

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA or its implementing regulations, poses no harm or 
prejudice to the veteran.  Bernard, 4 Vet. App. 384.

II.  Bad Faith

The veteran seeks waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$36,240.  The Committee on Waivers and Compromises has found 
waiver to be precluded by bad faith in the veteran's failure 
to report his income, leading to creation of the overpayment.  
The veteran asserts that he did not intentionally fail to 
report his full wages earned in 1997.  He contends that the 
application form for pension benefits was filled out by a VA 
representative at the time he was hospitalized for treatment 
of his heart condition and that he believed that he had fully 
complied with VA income reporting requirements.

Applicable law provides that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).

38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).

The veteran submitted his pension claim in May 1997.  He 
indicated that he was currently hospitalized and that he was 
unemployed, having last worked two days prior to hospital 
admission.  He reported that he had earned approximately 
$12,000 during the previous twelve months.

VA hospital records show that the veteran was hospitalized in 
May 1997 for treatment of congestive heart failure secondary 
to mitral regurgitation. 

By rating action in August 1997, nonservice-connected pension 
benefits were granted, effective from May 16, 1997.  By 
letter dated in August 1997, the RO notified the veteran of 
the award of VA nonservice-connected pension benefits and 
that payment was effective on June 1, 1997.  He was told that 
the amount of his pension benefits was based on fact that 
neither he nor his dependent had any income.  That letter 
informed the veteran of the need to report promptly any 
change in income.  

Letters dated in December 1997, April 1999 and September 1999 
notified the veteran that his pension award had been amended 
and that the amount of his pension continued to be based on 
the fact that he had no income.  He was again notified of the 
need to report promptly any change in income.  

In August 2000, the RO notified the veteran that his pension 
award was terminated, effective from June 1, 1997, because of 
previously unreported earned income.  An overpayment in the 
amount of $36,240 was created as a result of the termination 
of pension benefits.  

By decision dated in December 2000, the Committee denied the 
veteran's claim for waiver of recovery of the overpayment on 
the basis that the veteran exercised bad faith by not 
reporting his entire earned income for 1997.

To his February 2001 notice of disagreement, the veteran 
attached income information from past employers.  

In March 2001, the veteran submitted a statement in which he 
asserted that during hospitalization in May 1997 he was given 
a claim form for compensation and pension which was filled 
out by a hospital representative and which he signed.  He 
indicated that at that time he reported $12,000 in wages.  He 
also indicated that he completed an income statement which 
was submitted to the hospital for receipt of medical care and 
medication.  He indicated that he thought that this 
constituted reporting of his income.  He stated that he 
subsequently learned that the hospital and regional office 
have different reporting requirements and that he did not 
intend to hide or misrepresent his income.  Attached to that 
statement are copies of VA Financial Worksheets, dated in 
March 1998 and April 1999.

In January 2002, the veteran testified that while 
hospitalized for treatment of a heart condition in May 1997, 
he was assisted in filling out an application for pension, 
which he signed.  He testified that he did not intentionally 
defraud the VA.  He indicated that no one explained the 
difference between the VA regional office and the VA medical 
facility.  He testified that he submitted financial 
worksheets in 1998 and 1999, and he thought that this 
satisfied the income reporting requirement.

The Board has reviewed the probative evidence including the 
veteran's testimony in January 2002.  The evidence shows that 
at the time he submitted the application for pension in May 
1997, he was hospitalized for treatment of his heart 
condition and he was not working.  The veteran has testified 
that he was assisted in completing the application and the 
reporting requirements were not fully explained at that time.  
The evidence also shows that in 1998 and 1999, the veteran 
submitted wage information to the VA Medical Center in 
connection with his ongoing outpatient care.  The veteran has 
testified that he did not intentionally withhold his income 
information from VA in order to receive pension benefits.  
The record shows that he has submitted statements from 
employers regarding income earned in 1997 and has verified 
the amount of income earned in 1997 which led to the 
retroactive termination of his pension award.  The Board 
finds that his statements and testimony are credible and 
concludes that he did not act with intent to seek an unfair 
advantage over VA with knowledge of the likely consequences.  
Therefore, the Board concludes that the record does not 
establish an element of fraud, misrepresentation or bad faith 
towards the Government on the veteran's part as would 
preclude waiver of recovery of the overpayment of VA 
nonservice-connected pension benefits as a matter of law.


ORDER

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $36,240.00 is not 
precluded by a finding of fraud, misrepresentation, or bad 
faith; to this extent, the appeal is granted.


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the Committee.  Additionally, 
the Board finds that a current financial status report from 
the veteran would be helpful in applying the standard.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The Committee should then adjudicate 
the issue of whether recovery of the 
indebtedness would be against equity and 
good conscience, in accordance with the 
provisions of 38 C.F.R. § 1.965(a) 
(2001).  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


